Citation Nr: 0426877
Decision Date: 09/27/04	Archive Date: 01/04/05

DOCKET NO. 01-00829                         DATE SEP 27 2004

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio

THE ISSUES

1. Entitlement to service connection for a right knee disability other than residuals of removal of Baker's cyst.

2. Entitlement to service connection for a neck/upper back disability, excluding a neck lump.

3. Entitlement to service connection for a left neck lump.

REPRESENTATION

Appellant represented by: AMVETS

ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


{:
INTRODUCTION

The veteran had active military service from February 1953 to February 1960.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2000 rating decision of the Department of Veterans Affairs (VA) Regional Office in Cleveland, Ohio, which denied the benefits sought on appeal.

In August 2003 the Board remanded the case to the RO for further development and adjudicative action.

In November 2003 the RO most recently affirmed the determinations previously entered.

The case has been returned for further appellate review.

FINDINGS OF FACT

1. The probative and competent medical evidence of record establishes that the veteran does not have a right knee disability, other than residuals of removal of Baker's cyst, which has been linked to service on any basis; nor was osteoarthritis manifest to a compensable degree during the first post service year.

2. The probative and competent medical evidence of record establishes that the veteran does not have a neck/upper back disability, excluding a neck lump, which has been linked to service on any basis; nor was osteoarthritis manifest to a compensable degree during the first post service year.

3. The probative and competent medical evidence of record establishes that the veteran does not have a left neck lump which has been linked to service on any basis.

- 2



CONCLUSIONS OF LAW

1. A right knee disability, other than residuals of removal of Baker's cyst, was not incurred in or aggravated by active military service; nor may service connection be presumed for osteoarthritis. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002); 38 C.P.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2003).

2. A neck/upper back disability, excluding a neck lump, was not incurred in or aggravated by active military service; nor may service connection be presumed for osteoarthritis. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107; 38 C.P.R. §§ 3.159,3.303,3.304, 3.307, 3.309.

3. A left neck lump was not incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131,5103, 5103A, 5107; 38 C.P.R. §§ 3.159, 3.303, 3.304.

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Other than the removal of the Baker's cyst on the right knee, the veteran's service medical records are negative for complaints, treatment, or diagnosis of a right knee disorder. The records show that in November 1955 he fell from a forklift suffering injury to his right knee. X-rays showed no gross abnormality of the osseous structures of the right knee. The soft tissues were normal. The joint spaces were well preserved. No abnormal soft tissue calcifications were seen. That evening a lump arouse on the posterior aspect of the right knee and he sought medical aid.

The lump was aspirated by needle without success and subsequently he developed increased swelling, redness, and tenderness in the area with some fever. He was admitted and underwent surgery to drain the cyst and open packing of the abscess was performed. The veteran was later returned to the operating room where a secondary closure was accomplished.

- 3 



In June 1956, a notation indicated that the knee had healed fully with no residual induration or knee restriction.

On an October 1956 reenlistment physical a 3" scar on the right lateral knee, well healed and 2" trauma scar, right upper quadrant, well healed was noted. The examiner noted that a cyst was removed from the right knee; age 20 - no sequelae.

Records show that in September 1957 the veteran was seen for complaints of an aching neck for 2 days after hurting it playing football 7 years prior, and a small lump formed which was never resolved. The examination showed a hard marble sized tender lump in the muscles of the left side of the cervical spine. The examiner indicated it might be when a hematoma occurred and organized, or could be a myosistic ossification. He was advised to apply local heat. The separation examination dated January 1960 showed normal clinical evaluation of the lower extremities, spine, other musculoskeletal, and upper extremities.

VA hospital records show that the veteran was admitted in March 1985 for episodes of severe depression. The veteran reported that he ruptured his lumbar disc at L-4 in 1981 and had not been able to work and subsisted on welfare.

Documents from the state of Florida indicate that the veteran sustained an on the job injury in December 1989 in which he injured his right thigh and left knee and received workers' compensation.

Medical records from Florida Orthopaedic Institute dated February to October 1990 indicated that the veteran complained of lower back pain and left leg pain. He indicated he began experiencing low back pain one week after his arthroscopic surgery on his left knee in January 1990. The examiner noted degenerative disc disease at L2-S 1 and the veteran was placed in a spine management program.

Social Security Administration Disability Determination dated May 1993 show it was determined that the veteran's condition was not expected to remain severe enough for 12 months in a row to keep the veteran from working.

- 4


At his June 1993 VA examination, the veteran reported that he injured his right knee in service in 1955 when he fell off his forklift. He stated that caused him to develop a Baker's cyst. He indicated that he had surgery and this was removed, but noted that his leg had never been 100 percent. He reported that his right knee was his weaker knee and that after he hurt his left knee, that the right knee had then caused him more problems since he was' putting more of a burden on it. He reported that he first hurt his back while he was at the Community Hospital of Roanoke Valley, in 1982. He indicated that he was lifting a box and injured his back. He stated that one doctor told him that he had herniated his disc at L2.

The veteran indicated that another doctor told him there was nothing wrong. He also indicated that he had back problems after he injured his left knee at work in 1989. He later saw an orthopedic doctor who told him he had degenerative disc disease, L2-S1. The veteran indicated that he could not lift anything over 20 pounds and had flare-ups of low back pain twice a year.

The diagnoses included: mild degenerative joint disease of the lumbosacral spine, no clinical findings at this time, during examination; report of Baker's cyst removal, right knee; normal clinical examination at this time.

A June 1993 VA x-ray of the lumbosacral spine showed mild anterior lateral degenerative changes throughout the lumbar spine with the inters paces well maintained. There was nothing to suggest fracture or dislocation. The facets and sacroiliac joints were unremarkable with no bony pathology noted. No obvious lytic or blastic lesions were identified. The impression was mild anterior degenerative changes throughout the lumbar spine with no other abnormalities noted.

At his April 1998 V A examination, the veteran reported that he injured his right knee while carrying parts of an airplane wing and fell off his fork lift. He indicated that this caused him to have a Baker's cyst and they had to do surgery, and he never felt better since that time. X-rays of the knees bilaterally were normal. The diagnoses included: degenerative joint disease of the lower back; retrolisthesis of the cervical neck with decrease range of motion; and history of right knee pain.

- 5 



X-rays of the cervical spine and lumbosacral spine showed retrolistehesis of C4 with respect to C5. It was noted that this might be secondary to degenerative changes. There were spurs that projected into the neural foramen for the right C6 nerve root and correlation recommended with any right C6 radiculopathy. Bilateral uncovertebral hypertrophy was seen predominately at C5-6. There was also disc space narrowing at C5-6 and minimally at C6- 7. Two views of the lumbar spine compared with June 1993 revealed normal alignment and preservation of disc spaces. Small anterior spurs were seen, nonprogressive since 1993. Pedicles were intact.

August 1998 VA outpatient treatment records show that in August 1998, the veteran reported that his brace was working great and wore his brace all day long and the pain was decreased when wearing the brace. The veteran complained of anterior tibial pain associated with brace wear. The examiner noted that the veteran was ambulating independently without assistive device and wearing Monarch knee brace. The veteran was shown proper positioning of the brace. It was not indicated on which leg the brace was worn.

In a statement dated December 1999, the veteran recorded that in August or September 1955 while serving in the military, he operated a forklift (6 wheeled vehicle) for maneuvering large bulk items for outside storage called hardstands. One rainy day he stated that he was told to move an airplane wing from one location near the warehouse to an adjacent storage. When he did not get assistance in maneuvering through a narrow passage he placed his foot on the left fender, stood up and preceded at a safe speed, but because it was raining his left foot slipped off the fender and he fell backward to the ground.

The veteran related that in falling, his upper back struck the fire extinguisher mounted on the side of the fork -lift bouncing his neck and head on the pavement while his right leg was jammed between the gas pedal and the brake pedal. He stated that this caused him to be dragged for some distance before the forklift came to a halt by hitting other stored items. He stated that once he managed to untangle himself, he walked to the warehouse office and reported the incident and had to go to the Base hospital emergency room.

- 6

He stated that the attending doctor inserted a needle into the back of his knees and stated that he found nothing wrong and released him. The veteran stated that approximately one week later his right knee developed a large mass (the size of a softball) and he returned to the Base hospital for emergency care. He indicated that although he had pain in his upper back and a small lump appeared on the left side of his neck near the base of his head (which he stated still remained), the base surgeon concentrated on the Baker's cyst that had developed and was released from the hospital in December 1955.

VA outpatient treatment records dated September 1999 to June 2000 show September 1999 x-rays of the right knee showed no bony, joint or soft tissue abnormality, but a normal right knee. In December 1999 the veteran was seen in the Orthopedic Clinic with consult reading right knee keeps going out on him probably due to overcompensation of the left knee. Left knee status post surgery was noted indicating evaluation of the right knee was needed. It was recommended that the veteran receive a left-handed cane.

In March 2000 the veteran was seen for complaints of pain in the upper neck and upper part of the back area. He reported that in 1955 he had a forklift accident and
. fell and was dragged with the right knee. It was noted that the veteran at that time complained of pain in both knees but right knee pain was more. He advised that he was treated at the emergency room in France and subsequently his right knee swelled and he was operated on for a Baker's cyst on the right knee. The examiner noted that the veteran went to Salem V AMC in Virginia in 1998 and was treated for the pain in the neck, and it was noted that his movement of the neck was limited on the left side. He reported he was seen by Orthopedic Service about one month ago and was told that in the right knee the patella could not be operated on or fixed. The diagnoses included: anxiety; muscle pain in the upper back and side of neck; right knee pain.

In June 2000, VA treatment records show the veteran was seen for complaints of pain in the right knee. He reported that the orthopedic physician saw him and told him that nothing more could be done about the right knee. The assessment indicated right knee pain, could be right knee degenerative joint disease.

-7

Lay statements from the veteran's former girlfriend, mother, children, and brother were received in May 2000. His mother reported that while he was stationed in France in 1955, he had a forklift accident and was hospitalized. She stated he was in a lot of pain and came home with a limp and used Ace bandages and knee supports. His former girlfriend reported that she lived with him from .1979 to 1983 and his right knee always bothered him especially during activity. She stated that he used an Ace bandage for support and hot wraps and soaks and had difficulty walking on his right leg due to his knee.

His children advised they noticed that he experienced difficulty with his right knee to where he needed support for it. They stated he had problems with his knee buckling up on him and had always had a limp favoring his right leg. The children reported that the veteran's injury to his left knee in 1990 only aggravated the problems with his right knee.

His brother noted that the veteran originally injured his leg while stationed in France, circa 1958, and was injured while driving a forklift. The brother noted that years later he was still in much discomfort from this injury and would noticeably limp when the discomfort was at its worse. The brother indicated that he would also wear a knee brace to alleviate some of the discomfort. He stated that he had an injury to his other leg in 1990, to his right leg, which required surgery. Since the surgery, the brother believed he usually walked with a noticeable limp, wears knee braces on both legs and was on medication.

At his May 2000 V A examination, the veteran reported injuring his knee in a forklift accident while in service. The diagnoses included: painful scar secondary to forklift injury and abscess from the Baker's cyst; degenerative joint disease of the right knee; and tom meniscus of the right knee per MRI.

VA medical records show that in August 2000 the veteran was seen for a regular follow-up visit. He complained of chronic left knee pain with prior knee surgeries and related he had just been seen by the orthopedist who gave him a cane to help him ambulate.

- 8 


He also complained of right knee pain and had a magnetic resonance imaging, which reported a meniscal tear at the anterior horn of the right tibial plateau. He was complaining of soreness when walking stairs and he was upset about the nonservice connection for his knees. The examiner noted that the veteran had tenderness with extension of the right leg.

In December 2000, the veteran was seen for complaints of right knee pain. He gave a history of an injury to the right knee with pain for many years and arthritis. The diagnostic impression was degenerative joint disease of the right knee by history.

In April 2003 x-rays of the right knee, cervical spine, and thoracic spine were taken at the VAMC. The right knee revealed mild reduction involving the medial compartment of the right knee joint. There were no changes of subchondral sclerosis. Three was no osteophyte and there was no fracture, dislocation, or joint effusion. The x-ray of the cervical spine showed normal cervical lordosis was well maintained.

The cervical vertebral alignment was well maintained and there were reductions in all the disc spaces in the cervical spine. Osteophytes were arising from the bodies of C3 through C7 vertebrae. There was no fracture or subluxation. The prevertebral soft tissue spaces were normal. The thoracic spine revealed normal curve and the vertebral bodies were of normal height and the intervertebral disc spaces were maintained. There was no evidence of compression fracture or dislocation. There was no evidence of significant bony lesion or metastasis. The pedicles were intact.

At his April 2003 VA examination, the veteran reported his forklift injury while stationed in the military and related he was hospitalized for 2 months. For the neck and the upper thorax he reported never having x-rays and having no treatment while in the service. The examiner indicated that no disease or injury of the thoracic spine was found and x-rays were negative.

- 9 



The examiner stated that every page of the claims file was reviewed and he found no reference to any in-service damage, injury, illness concerning the cervical spine, thoracic spine, but there was indication that the right knee popliteal cyst did indeed become infected and had to be drained. Also, the cyst was removed prior to the apparent abscess formation. The examiner opined that it was not likely that the neck, cervical, and thoracic disorders first became manifested in service or within one year of the veteran's separation from service since the veteran reported he had no treatment for these conditions while on active duty and there was no record of any treatment for these conditions in his active duty medical records.

Criteria

To establish service connection for a claimed disability the facts must demonstrate that a disease or injury resulting in current disability was incurred in active military service or, if preexisting active service, was aggravated therein. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

If not shown in service, service connection may be granted for various chronic diseases such as osteoarthritis if shown disabling to a compensable degree during the first post service year. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.P.R. §§ 3.307, 3.309 (2003).

The CAVC has held that, in order to prevail on the issue of service connection, there must be medical evidence of a (1) current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury. Hickson v. West, 12 Vet. App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 (1999).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

- 10


Moreover, that a condition or injury occurred in service alone is not enough; there must be a current disability resulting from that condition or injury. See Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); Chelte v. Brown, 10 Vet. App. 268, 271 (1997) .

Where the determinative issue involves a medical diagnosis, competent medical evidence is required. This burden typically cannot be met by lay testimony because lay persons are not competent to offer medical opinions. Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

Where there is a chronic disease shown as such in service or within the presumptive period under 38 C.F.R. § 3.307 so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes. 38 C.F.R. § 3.303(b) (2003). This rule does not mean that any manifestation in service will permit service connection. To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."

When the disease identity is established, there is no requirement of evidentiary showing of continuity. When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim. ld.

The CAVC has also reiterated that, alternatively, either or both of the second and third elements can be satisfied, under 38 C.F.R. § 3.303(b) (2003), by the submission of (a) evidence that a condition was "noted" during service or during an applicable presumption period; (b) evidence showing post-service continuity of symptomatology; and (c) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology. McManaway v. West, 13 Vet. App. 60, 65 (1999) (citing Savage v. Gober, 10 Vet. App. 488, 495-97).

- 11 



The CAVC has established the following rules with regard to claims addressing the issue of chronicity. The chronicity provision of 38 C.F.R. § 3.303(b) is applicable where evidence, regardless of its date, shows that a veteran had a chronic condition in service and still has such condition.

Such evidence must be medical unless it relates to a condition as to which, under
the CAVC's case law, lay observation is competent. Savage v. Gober, 10 Vet. App.
488, 498 (1997).

A lay person is competent to testify only as to observable symptoms. See Falzone v. Brown, 8 Vet. App. 398,403 (1995). A layperson is not, however, competent to provide evidence that the observable symptoms are manifestations of chronic pathology or diagnosed disability, unless such a relationship is one to which a lay person's observation is competent. See Savage, 10 Vet. App. at 495-97.

The CAVC has further determined chronicity was not demonstrated when the sole evidentiary basis for the asserted continuous symptomatology was the sworn testimony of the appellant himself and when "no" medical evidence indicated continuous symptomatology. McManaway, 13 Vet. App. at 66.

In Voerth v. West, 13 Vet. App. 117 (1999), the CAVC held that the appellant had not submitted medical evidence providing a nexus between an in-service injury and a current disability. The CAVC held that where a claimant's personal belief, no matter how sincere, was unsupported by medical evidence, the personal belief cannot form the basis of a claim.

The CAVC stated that it clearly held in Savage that Section 3.303 does not relieve a claimant of the burden of providing a medical nexus. Rather, a claimant diagnosed with a chronic condition must still provide a medical nexus between the current condition and the putative continuous symptomatology. Until the claimant presents competent medical evidence to provide a relationship between a current disability and either an in-service injury or continuous symptomatology, the claimant cannot succeed on the merits of the claim. Voerth, 13 Vet. App. at 120.

- 12



When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied. Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 C.P.R. §§ 3.102,4.3 (2003).

The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. When, after consideration of all of the evidence and material of record in an appropriate case before VA, there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Analysis

Preliminary Matter: Duties to Notify & to Assist

On November 9,2000, the President signed into law the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).

The VCAA revises VA's obligations in two significant ways. First, VA has a duty to notify the appellant of any information and evidence necessary to substantiate and complete a claim for VA benefits. See 38 U.S.C.A. §§ 5102,5103 (West 2002). Second, VA has a duty to assist the appellant in obtaining evidence necessary to substantiate the claim. See 38 U.S.C.A. § 5103A (West 2002).

VA issued regulations to implement the VCAA in August 2001. See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003). The amendments became effective November 9, 2000, except for the amendment to 38 C.F.R. § 3.156(a), which became effective August 29, 2001.

- 13 



VA specified that except for the amendment to 38 C.F.R. § 3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), the amended regulations otherwise apply to any claim for benefits received by V A on or after November 9, 2000, as well as to any claim filed before that date but not decided by VA as of that date. 66 Fed. Reg. 45,620.

In its discussion of the scope and applicability of the regulations, VA stated that except for the amendment to 38 C.F.R. § 3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), "the provisions of this rule merely implement the VCAA and do not provide any rights other than those provided in the VCAA." 66 Fed. Reg. 45,629. VA went on to state that it would apply the new regulations to any claim pending but not decided by VA as of November 9, 2000. Id.

The Board has given consideration to the provisions of the VCAA as they it apply to this case, and has determined that they do apply. See Holliday v. Principi, 14 Vet. App. 280,282-83 (2001) [the Board must make a determination as to the applicability of the various provisions of the VCAA to a particular claim].

The Board has considered whether the requirements of the VCAA have been fulfilled.

First, there is no issue as to the substantial completeness of the application. 38 U.S.C.A. § 5102 (West 2002). The December 1999 claim appeared substantially complete on its face. The veteran has clearly identified the disabilities in question and the benefits sought. Further, he referenced the bases for the claim.

Second, VA has a duty to notify the veteran and his representative of any information and evidence needed to substantiate and complete a claim. 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b). The veteran has been advised of the type of evidence lacking to demonstrate entitlement to the benefit sought with the July 2000 rating decision, September 2000 statement of the case, September 2001 and November 2003 supplemental statements of the case.

- 14



The July 2001 letter specifically provided the veteran with notice of the VCAA and explained the respective rights and responsibilities under the VCAA. V A has no outstanding duty to inform the veteran that any additional information or evidence is needed.

Third, VA has a duty to assist the veteran in obtaining evidence necessary to substantiate the claim. 38 U.S.C.A. § 5103A (West 2002); 38 C.P.R. § 3.159(c). The RO obtained the VA medical records and private treatment records were also reviewed.

There is no indication that there is any other probative evidence available that has not been obtained concerning the issue on appeal. By the July 2001 letter from the RO and the November 2003 supplemental statement of the case, the veteran was clearly advised as to which portion of evidence is to be provided by him and which portion is to be provided by VA. That requirement of V A has been satisfied, and there is no additional evidence that needs to be provided. Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The requirements of the VCAA have been substantially met by the RO. Every possible avenue of assistance has been explored, and the veteran has had ample notice of what might be required or helpful to his case. VA has satisfied its duties to inform and assist the appellant in this case. Further development and further expending of VA's resources is not warranted.

Additionally, it is noted that in a recent decision, Paralyzed Veterans of America v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States Court of Appeals for the Federal Circuit (CAFC) invalidated the 30-day response period contained in 38 C.P.R. § 3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1). The CAFC made a conclusion similar to the one reached in Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board regulation, 38 C.F.R. § 19.9).

- 15 



The CAFC found that the 30-day period provided in § 3.159(b)(1) to respond to a VCAA duty to notify is misleading and detrimental to claimants whose claims are prematurely denied short of the statutory one-year period provided for response. In the instant case, the veteran was provided with initial notice of the provisions of the VCAA and its effect on the development of his claim in the July 2001 letter from the RO.

That letter did indicate that the veteran should respond within 60 days but the subsequent supplemental statement of the case was not issued until more than two years had passed and then the veteran received a de novo review of his claim.

Given that the veteran has been fully advised of his rights and responsibilities under the VCAA, that he has had almost a full year to respond to that VCAA notice, and that the appellant has given no indication of additional evidence that has not been obtained, the Board has concluded that VA has no outstanding duty to inform the veteran that any additional information or evidence is needed.

In any event, revisions to 38 U.S.C.A. § 5103 contained in the recently-enacted Veterans Benefits Act of 2003, which was made effective retroactively to November 9,2000, the effective date of the VCAA, specify that VA is not prohibited from making a decision on a claim before the expiration of the one-year period after a notice to the veteran and his representative of the information needed to complete an application for benefits. See the Veterans Benefits Act of 2003, P.L. 108-183, § __, 117 Stat. 2651, __ (Dec. 16, 2003) [to be codified at 38 U.S.C. § 5103(b)]. As noted above, there is no deficiency in the veteran's case at hand, nor would there be otherwise by operation of the new law.

It is noted that the veteran was afforded several VA examinations and a formal medical review. Accordingly, additional examination of the veteran or another medical opinion is not warranted. As will be discussed further below, the medical evaluation was completed through independent review of the record, as it existed at the time. The requirements of the VCAA have been substantially met by the RO. Every possible avenue of assistance has been explored, and the veteran has had ample notice of what might be required or helpful to his case.

- 16



VA has satisfied its duties to infonn and assist the veteran in this case. Further development and further expending of VA's resources is not warranted. The Board finds that there will be no prejudice to the appellant if the Board decides his appeal at this time and the Board will, therefore; proceed to consider the appellant's claim on the merits. See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

It is noted that the United States Court of Appeals for Veterans Claims (CAVC) decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II) (withdrawing and replacing Pelegrini v. Principi, 17 Vet. App. 412 (2004))  held, in part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits. In this case, the initial AOJ decision was made prior to July 2001, when the veteran was notified of the VCAA. However, the case was reviewed de novo approximately more than two years after the VCAA letter was issued.

However, assuming solely for the sake of argument and without conceding the correctness of Pelegrini II that essentially adopted the same rationale as its withdrawn predecessor, the Board finds that any defect with respect to the VCAA notice requirement in this case was harmless error for the reasons specified above.

In the present case, a substantially complete application was received in December 1999. Thereafter, in the July 2000 rating decision, the RO denied the claim. Only after, that rating action was promulgated did the AOJ provide notice to the claimant regarding what information and evidence is needed to substantiate the claim, as well as what information and evidence must be submitted by the claimant, what information and evidence will be obtained by VA, and the need for the claimant to submit any evidence in his possession that pertains to the claim. See the references to the documents issued to the veteran set out above.

- 17 



Because the VCAA notice in this case was not provided to the appellant prior to the initial AOJ adjudication denying the claim, the timing of the notice does not comply with the express requirements of the law as found by the CAVC in Pelegrini II. The CAVC did leave open the possibility that a notice error of this kind may be non-prejudicial to a claimant.

The CAVC in Pelegrini II incorporated essentially the same reasoning from its pervious decision, that is that the failure to provide the notice until after a claimant has already received an initial unfavorable AOJ determination, i.e., a denial of the claim, would largely nullify the purpose of the notice and, as such, prejudice the claimant by forcing him or her to overcome an adverse decision, as well as substantially impair the orderly sequence of claims development and adjudication.

On the other hand, the CAVC acknowledged that the Secretary could show that the lack of a pre-AOJ decision notice was not prejudicial to the appellant. In light of the CAVC' s adoption of essentially the same principle in Pelegrini II, the Board finds that the CAVC in Pelegrini II has left open the possibility of a notice error being found to be non-prejudicial to a claimant. To find otherwise would require the Board to remand every case for the purpose of having the AOJ provide a preinitial adjudication notice.

The only way the AOJ could provide such a notice, however, would be to vacate all prior adjudications, as well as to nullify the notice of disagreement and substantive appeal that were filed by the appellant to perfect the appeal to the Board. This would be an absurd result, and as such it is not a reasonable construction of section 5103(a). There is no basis for concluding that harmful error occurs simply because a claimant receives VCAA notice after an initial adverse adjudication.

Moreover, while strictly following the express holding in Pelegrini would require the entire rating process to be reinitiated when notice was not provided prior to the first agency adjudication, this could not have been the intention of the CAVC, otherwise it would not have taken "due account of the rule of prejudicial error" in reviewing the Board's decision. See 38 U.S.C. § 7261(b)(2); see also Conway v. Principi, 353 F. 3d 1369 (Fed. Cir. 2004).

- 18 



(There is no implicit exemption for the notice requirements contained in 38 U.S.C. § 5103(a) from the general statutory command set forth in section 7261 (b)(2) that the Veterans Claims Court shall "take due account of the rule of prejudicial error.") In reviewing AOJ determinations on appeal, the Board is required to review the evidence of record on a de novo basis and without providing any deference to the AOJ's decision. As provided by 38U.S.C. § 7104(a), all questions in a matter which under 38 U.S.C. § 511(a) are subject to decision by the Secretary shall be subject to one review on appeal to the Secretary, and such final decisions are made by the Board.

Because the Board makes the final decision on-behalf of the Secretary with respect to claims for veterans' benefits, it is entirely appropriate for the Board to consider whether the failure to provide a pre-A OJ initial adjudication constitutes harmless error, especially since an AOJ determination that is "affirmed" by the Board is subsumed by the appellate decision and becomes the single and sole decision of the Secretary in the matter under consideration. See 38 C.F.R. § 20.1104. There simply is no "adverse determination," as discussed by the CAVC in Pelegrini, for the appellant to overcome. Similarly, a claimant is not compelled under 38 U.S.C. § 5108 to proffer new and material evidence simply because an AOJ decision is appealed to the Board. Rather, it is only after a decision of either the AOJ or the Board becomes final that a claimant has to surmount the reopening hurdle.

All the VCAA requires is that the duty to notify is satisfied, and that claimants be given the opportunity to submit information and evidence in support of their claims. Once this has been accomplished, all due process concerns have been satisfied. See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).

Here, the Board finds that any defect with respect to the timing of the VCAA notice requirement was harmless error. While the notice provided to the appellant was not given prior to the first AOJ adjudication of the claims, the notice was provided by the AOJ prior to the transfer and certification of the appellant's case to the Board, and the content of the notice fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).

- 19



The claimant has been provided with every opportunity to submit evidence and argument in support of his claim, and to respond to VA notices. Therefore, notwithstanding Pelegrini, to decide the appeal would not be prejudicial error to the claimant.

The current decision in Pelegrini noted that a VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; (3) inform the claimant about the information and evidence the claimant is expected to provide; and (4) request or tell the claimant to provide any evidence in the claimant's possession that pertains to the claim, or something to the effect that the claimant should "give us everything you've got pertaining to your claim(s)."

This new "fourth element" of the notice requirement comes from the language of 38 C.F.R. § 3.159(b)(1). As the Board has already noted on several occasions, the veteran has already been afforded numerous opportunities to submit additional evidence.

It appears to the Board that the claimant has indeed been notified that he should provide or identify any and all evidence relevant to the claim.

In this case, because each of the four content requirements of a VCAA notice has been fully satisfied, the Board concludes that any error in not providing a single notice to the appellant covering all content requirements is harmless error. The July 2001 notice in essence invited the veteran to submit any evidence he had regarding the matter at issue.

The Board finds that V A has done everything reasonably possible to assist the claimant. Adjudication of the claim may proceed, consistent with the VCAA. The record demonstrates that remand for further action in accordance with the VCAA would serve no useful purpose. See Soyini v. Derwinski, 1 Vet. App. 541 (1991).

- 20



Having determined that the duty to notify and the duty to assist have been satisfied, the Board turns to an evaluation of the veteran's claim on the merits.

Service Connection

Right Knee

After reviewing the overall evidence, the Board finds that the preponderance of the evidence is against the claim of entitlement to service connection for a right knee disability other than residuals of removal of Baker's cyst and a neck/upper back disability, excluding a neck lump.

Service medical records show that the veteran was treated in service for a Baker's cyst, which occurred in 1955 after he fell from a forklift. X-rays taken after the accident showed no gross abnormality of the osseous structures of the right knee and the soft tissues were normal. The joint spaces were well preserved and no abnormal soft tissue calcifications were seen. A June 1956 notation in the medical records showed that the knee had healed fully with no residual induration or knee restriction. The January 1960 separation examination showed normal clinical evaluation of the lower extremities.

At his June 1993 VA examination the veteran complained of right knee pain and weakness and reported that he had an injury in service in 1955 in which he developed a Baker's cyst, which was removed. The diagnosis was report of Baker's cyst removal, right knee; normal clinical examination at this time.

At his April 1998 VA examination, the veteran's right knee was positive for crepitus, but negative for laxity. It was non-tender to palpation and x-rays of the knees bilaterally were normal. The diagnosis was history of right knee pain. A May 2000 VA examination noted degenerative joint disease of the right knee and torn meniscus of the right knee per MRI.

- 21 



There is no competent medical evidence establishing the clinical presence of a right knee disability during the veteran's period of active service, or at any time prior to 1998. There was no evidence of an osteoarthritic disease process disabling to a compensable degree during the first post service year. Furthermore, there is no medical evidence that relates the veteran's service connected Baker's cyst of the right knee to his current degenerative joint disease.

The only evidence that tends to connect the veteran's right knee disability to service is that offered by the veteran himself and that of his family. The CAVC has held that a layperson is not competent to provide evidence as to matters requiring specialized medical know ledge, skill, expertise, training or education. Layno v. Brown, 6 Vet. App. 465 (1994); Espiritu v. Derwinski, 2 Vet. App. 492,494-5 (1992). Therefore, their lay assertions of medical causation and etiology, absent corroboration by objective medical evidence and opinions, are of extremely limited probative value towards establishing a link between the veteran's military service and his right knee disability.

Similarly, the Board is not competent to supplement the record with its own unsubstantiated medical conclusions, and certainly cannot oppose the competent VA medical opinion of record. Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

Overall, the preponderance of the evidence is against the veteran's assertion that his current right knee disability, other than residuals of a Baker's cyst, is a result from any in-service disease or injury, or that the service connected Baker's cyst is related to his current degenerative joint disease. 38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.

Service medical records show no complaints, treatment, or diagnosis of a neck/upper back disability. The veteran's separation examination dated January 1960 showed normal clinical evaluation of the spine, other musculoskeletal and upper extremities.

- 22



VA hospital records show that the veteran was admitted in March 1985 for episodes of severe depression and reported that he ruptured his lumbar disc at L-4 in 1981. Medical records from Florida Orthopaedic Institute dated February to October 1990 indicated that the veteran complained of lower back pain and left leg pain. He indicated he began experiencing low back pain one week after his arthroscopic surgery on his left knee in January 1990.' The examiner noted degenerative disc disease at L2-S 1 and the veteran was placed in a spine management program.

At his VA examination in June 1993, the veteran reported that he first hurt his back while he was at the Community Hospital of Roanoke Valley in 1982. He indicated that he was lifting boxes and injured his back.

At his April 2003 VA examination, the examiner noted that every page of the claims file was reviewed and he found no reference to any in-service damage, injury, illness concerning the cervical spine or thoracic spine. The examiner opined that it was not likely that the neck, cervical, and thoracic disorders first became manifested in service or within one year of the veteran's separation from service since the veteran reported he had no treatment for these conditions while on active duty and there was no record of any treatment for these conditions in his active duty medical records.

For these reasons, the clear preponderance of the evidence is against a finding that the veteran's current neck, cervical, and thoracic disorders are the result of a disease or injury in service. Accordingly, service connection may not be granted.

Neck/Upper Back

Service medical records show that in September 1957 the veteran was seen for complaints of an aching neck for 2 days after hurting it playing football 7 years earlier and a small lump formed which was never resolved. The examination showed a hard marble sized tender lump in the muscles of the left side of the cervical spine. The examiner indicated that it might be a when a hematoma occurred and organized, or could be a myosistic ossification.

- 23



The veteran was advised to apply local heart. The veteran's January 1960 separation examination showed normal clinical evaluation of the spine, other musculoskeletal and upper extremities. There are no subsequent medical records concerning a diagnosis of a left neck lump.

At an April 2003 V A examination the examiner opined that it was not likely that the neck, cervical, and thoracic disorders first became manifested in service or within one year of the veteran's separation from service since the veteran reported he had no treatment for these conditions while on active duty and there was no record of any treatment for these conditions in his active duty medical records.

Simply put, the evidentiary record shows that the veteran does not have a neck or upper back disorder which, on the basis of the competent and probative medical evidence of record, has been linked to service on any basis.

Left Neck Lump

In the absence of proof of a present disability there can be no valid claim. Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992). In Brammer, the CAVC stated that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability." Brammer, 3 Vet. App. at 225. The CAVC further stated that where the proof is insufficient to establish a present disability there could be no valid claim for service connection. Id.

As is noted above, the veteran asserts that he is entitled to service connection for a left neck lump. However, there is no medical evidence of record, which establishes that the veteran currently has a left neck lump.

Under these criteria, a "disability" for VA compensation benefit purposes is not shown to be present in this case. In the absence of a current disability, as defined by governing law, there is no basis upon which to predicate a grant of entitlement to service connection.

- 24



ORDER

Entitlement to service connection for a right knee disability, other than residuals of removal of Baker's cyst, is denied.

Entitlement to service connection for a neck/upper back disability, excluding a neck lump, is denied.

Entitlement to service connection for a left neck lump is denied.


RONALD R. BOSCH
Veterans Law Judge, Board of Veterans' Appeals

- 25 




